Citation Nr: 1041333	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-06 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for human 
immunodeficiency virus (HIV).

2.  Entitlement to an evaluation greater than 50 percent for 
major depression with psychotic features.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to December 2001.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.

The veteran testified before the undersigned Veterans Law Judge 
in March 2010.  A transcript of the hearing is associated with 
the claims file.

Entitlement to TDIU is part of an increased rating claim when 
such claim is raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Specifically, when evidence of unemployability 
is submitted at the same time that a Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part of the claim for benefits for the underlying 
disability if unemployability has been shown.  Id.  In this case, 
the Veteran has stated and testified that his HIV and major 
depression have significant effects on his employability, in that 
he has difficulty working with other people, his mood swings are 
noticeable, and he requires a lot of time off for doctor's 
appointments.  The Board finds that this evidence raises the 
issue of entitlement to TDIU.  The issues are as reflected on the 
front page of this decision.

The issues of entitlement to a compensable evaluation for HIV and 
entitlement to TDIU addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected major depression with psychotic features is 
productive of no more than reduced reliability and productivity 
and difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for major 
depression with psychotic features have not been met.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.16, 4.104, 
Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  Letters dated in February 2006 and August 2008 
satisfied the duty to notify provisions for the issues of 
increased evaluations, after which the claim was adjudicated.  
See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
medical treatment records in adjudicating the initial claim for 
service connection, and identified VA and non-VA treatment 
records in adjudicating the claim for increased evaluation.  The 
Veteran testified in March 2010 that he received individual 
treatment for his major depression, but that he had missed two to 
three months in the last six month.  The most recent VA 
psychiatric treatment records present in the claims folder are 
dated in January 2009.  VA examination was afforded for the 
service-connected major depression in March 2008, August 2006, 
and August 2004.  The August 2006 VA examination was a QTC 
examination conducted for HIV, but also included observations 
pertinent to the service-connected major depression, as part of 
the HIV.  The examinations were conducted with review of the 
record in March 2008 and August 2004, and were informed by 
examination of the Veteran.  As such, the examination reports are 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

Increased Evaluation Claim

Service connection for major depression was granted in December 
2002 rating decision, and evaluated as 30 percent disabling, 
effective in December 2001.  In a February 2004 rating decision, 
the evaluation was increased to 50 percent, effective in June 
2003, and the description of the disability was changed to major 
depression with psychotic features.  This evaluation has been 
confirmed and continued to the present.

Major depression with psychotic features is rated under 
Diagnostic Code 9434 of the General Rating Formula for Mental 
Disorders.  Under these criteria, a 50 percent evaluation is 
warranted when occupational and social impairment is found with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

A GAF of 31 to 40 is assigned where there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A GAF 
of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is defined as some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

After review of the record, the Board determines that the Veteran 
does not meet the criteria for an evaluation greater than 50 
percent.

On VA QTC examination in August 2004, the Veteran reported 
symptoms of depression, low energy, problems sleeping, increased 
isolation and withdrawal, problems focusing and concentrating, 
problems with short term memory, and a sense of being hopeless, 
helpless, and worthless.  He reported no current suicidal 
thoughts or attempts.  He stated he did not like going to work or 
being around people including his friends.  He reported that 
medications prescribed in the past were not helpful.  He was 
currently prescribed Zoloft but had not started it yet.

The Veteran reported undergoing some significant financial 
problems.  He reported having a fairly good relationship with his 
siblings and family and that he currently lives with a roommate.  
He reported he was currently employed and that his job was all 
right, but that he missed some work due to medical appointments 
and feeling ill.

The examiner objectively observed the Veteran to present as alert 
and calm, and to be fully oriented to person, place, time and 
circumstance.  Speech was coherent and normal in rate, but not 
particularly spontaneous and decreased in volume.  He was 
somewhat guarded and withdrawn.  His affect was flat and mood, 
depressed.  Thought processes were goal directed and well 
organized.  There was no suicidal ideation, no psychotic 
features, and the Veteran was fully oriented to person, place, 
time and circumstances.  Insight and judgment were fair.  
Concerning short term memory, the Veteran could recall three of 
three words initially and two of three words at five minutes.  He 
was able to recall presidents in order back to President Carter.

The examiner observed the Veteran had severe social dysfunction 
and moderate to severe occupational dysfunction secondary to the 
severity of his depression.  The examiner opined the Veteran's 
short term memory problems were possibly secondary to his major 
depression or to his HIV illness or some combination thereof, and 
recommended further neurological testing to delineate cognitive 
functioning and neurological deficits.  The examiner diagnosed 
major depression, recurrent, and assigned a GAF of 50.  

On VA QTC examination in August 2006, the Veteran was examined 
for HIV, but he reported symptoms of depression, memory loss, and 
anxiety impacting his job and social life.  The examiner observed 
the Veteran to be alert and orient times three.  Behavior and 
comprehension were normal, and affect was appropriate.  Memory 
was intact and no signs of tension were found.  The examiner 
diagnosed subjective depression, anxiety, and problems with 
memory.

In November 2007, the Veteran underwent neuropsychological 
testing.  The report was summarized in a March 2008 addendum in 
VA treatment records and shows variable cognitive functioning 
that may be due to HIV-related cognitive changes, longstanding 
psychiatric difficulties, or a combination of the two.  Test 
results revealed mild to moderate impairment in fine motor 
abilities; speed of mental processing; attention and 
concentration; visual, spatial and constructional skill and 
language abilities.  Memory performance was variable with better 
performance on measures of verbal memory.  Visual memory was 
moderately to severely impaired.  Executive functioning abilities 
ranged from average to mildly impaired.  Overall intellectual 
functioning was estimated to be in the low average range with 
better verbal than perceptual organizational skills.  Basic 
reading abilities were within average limit.  The examiner noted 
that the Veteran reported a great deal of emotional distress 
during the clinical interview and on the Minnesota Multiphasic 
Personality Inventory (MMPI), which significantly impacted his 
quality of life.

The examiner observed that the Veteran had an extensive 
psychiatric history that may be contributing to his cognitive 
symptoms.  Given the range and severity of symptoms, it was 
unlikely that psychological factors alone accounted for the 
deficits noted; however, the examiner further explained that 
psychological distress can greatly exacerbate cognitive 
difficulty, particularly in areas of attention/concentration and 
memory.  Cognitive defects would make it difficult for the 
Veteran to complete the daily demands of his job, but the 
examiner did not believe the Veteran's cognitive difficulties 
alone were severe enough to prevent him from gainful employment 
and deferred to the Veteran's  mental health professional to make 
a determination regarding suitability for employment.  The 
examiner diagnosed cognitive disorders, not otherwise specialized 
and cyclothymic disorder.  

The Veteran underwent VA examination in March 2008, at which time 
he reported continuing depressive symptoms, anxiety with severe 
anxiety several times a week, difficulty sleeping and low energy.  
He reported moodiness, increased irritability, panic and panic 
attacks with palpitations, sleep problems, and getting into 
fights and arguments.  He reported poor appetite, nightmares, 
auditory hallucinations, and memory problems that interfere with 
his work and add to his stress and anxiety.  

He reported that he had to leave his job earlier in the year and 
that it was difficult to deal with all the issues of his new job 
and that he got very frustrated very easily, angry, and 
irritable.  He reported he tried to hide his memory problems from 
his employer.  He stated he was married in 2000 but separated in 
2004; he has no children.  He stated he lived with his partner 
and described his current relationship as good.  He reported he 
has no other social relationships but that he talks to his family 
a little bit more now.  His mother knows about his HIV status, 
and he talks to her but not to his father.  He reported having a 
lot of verbal confrontations, and that he had several incidents 
of violence against inanimate objects, such as a person's desk, 
slamming the door, and breaking a window.  He reported he got 
very aggressive at work and that the incidents happened because 
his mood was so angry and irritable.  

The examiner objectively observed the Veteran to present as 
cooperative, somewhat defensive and guarded.  No delusions were 
elicited.  Auditory hallucinations were reported in the past but 
not currently.  He admitted to current and recent fleeting 
suicidal thoughts but no intention or plan, and no past suicidal 
or homicidal thoughts, ideation, plan or intent.  Behavior was 
found to be appropriate and the examiner noted he was able to 
maintain personal hygiene and basic activities of daily living.  
He was oriented to person, place, and time.  But there was 
significant memory impairment.  Obsessive or ritualistic 
behaviors were denied.  The examiner noted rate and flow of 
speech was normal, but there was significant impaired impulse 
control, with significant sleep impairment, panic attacks, 
depression, depressed mood, and anxiety.

The examiner noted that the Veteran's psychiatric symptoms 
affected areas of employment, activities of daily living, routine 
responsibility, leisure activities, schooling, and quality of 
life were affected moderately severely, whereas areas of family 
role, physical health and relationships were affected moderately.  
Although he was currently employed, he was handling the job with 
great difficulty.  The examiner diagnosed mood disorder not 
otherwise specified bipolar type, anxiety disorder, not otherwise 
specified, and cognitive disorder, not otherwise specified.  

On VA examination for HIV in September 2008 the Veteran continued 
to report memory loss, confusion,  hallucinations, depression, 
changes in behaviors, inability to concentrate, sleep 
disturbance, irritability, and weakness.  He reported he was 
asked to leave his last job due to symptoms of his mental health 
condition.  At his present job, he reported receiving a 
disciplinary letter due to his irritability and short-tempered 
moody behavior.  

VA and non-VA treatment records reflect treatment for such 
symptoms as depression, anxiety, irritability, panic attacks, 
memory problems, poor concentration, difficulty sleeping, anger 
management, and auditory hallucinations with prescribed 
medication.  The records reflect difficulty in adjustment of 
medications until September 2008, when the Veteran reported he 
thought the prescribed medications were working.  In the same 
month he reported he was asked to resign his job.  These records 
reflect GAF scores from 48 to 62.

The Veteran testified before the Board on March 2010.  The 
Veteran testified that he experiences symptoms of memory loss 
such that he required Adderall, poor energy, inability to sleep 
and nightmares despite being prescribed Ambien, racing thoughts, 
panic attacks occurring six to seven times per week.  His memory 
problems affected his short and long term memory such that he 
required the use of electronic devices to remember things.  He 
testified that he has difficulty working with his supervisors and 
students, and is unable to deal with stress which negatively 
impacts his employability.  He reported that he was fired from 
his last job.  In his current job, he reported, he is on a 
performance improvement plan.  He also testified that he is 
maintaining a 2.8 average in graduate school, whereas he usually 
would maintain an "A" average, due to his inability to 
concentrate and bad memory.  He reported having no real friends, 
and that he has thought about harming himself a lot of times but 
has never really carried it out.  However, he reported that 
paramedics had been called to his house on four occasions and on 
one occasion, he had taken a lot of drugs but did not require 
treatment or having his stomach pumped.  He stated he hadn't been 
hospitalized since Walter Reed.  He testified that he got into 
fights and explained that he got in to a fight with his roommate 
that ended up with the Veteran going to jail for two days.  He 
described his panic attacks as lasting from 15 to 20 minutes.  He 
reported not liking being around crowds or people, but stated he 
participated in some recreational activities because he is in a 
fraternity.  He reported he is married but separated.  

The medical evidence does not supports a finding that the service 
connected PTSD warrants an evaluation greater than 50 percent.  
The evidence, including the Veteran's testimony, presents a 
disability picture, overall, of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships for the time period under consideration.  VA 
examinations and treatment records note that the Veteran 
experienced auditory hallucinations and has expressed suicidal 
thoughts.  In addition, he admits to having been in physical 
altercations, including with his roommate.  However, these 
records consistently note the Veteran has no plan to harm 
himself, and he has not been found to be a danger to himself or 
others.  While he did say paramedics had been called to his house 
on four occasions, he also testified he required no treatment and 
the last time he had been hospitalized was at Walter Reed, which 
records show-and the Veteran has reported-was during active 
service.  The records shows that the Veteran has not neglected 
his personal hygiene or was unable to perform activities of daily 
living.  The Veteran testified, and records show, he reports 
frequent panic attacks, and that he is experiences significant 
stress at work.  The March 2008 addendum describing the November 
2007 neuropsychological test results indicated that the Veteran 
is significantly distressed.  However, he has not been shown to 
exhibit symptoms of near continuous panic or depression affecting 
his ability to function independently, appropriately, or 
effectively.  Rather, the evidence shows that he was able to 
function well enough to live alone, maintained relationships-
albeit few, and continued to work for at least part of this time 
period-albeit with difficulty.  Hence, the intermittent presence 
of these symptoms is not sufficient to establish an overall 
disability picture of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships or of total occupational and 
social impairment.  VA and non-VA treatment records are 
consistent with this findings, presenting GAF between 48 and 62.  

Moreover, the evidence does not demonstrate the presence of other 
symptoms consistent with a 70 or 100 percent evaluation during 
this time period, such as obsessional rituals; illogical, obscure 
or irrelevant speech or gross impairment in thought processes or 
communication; spatial disorientation; persistent danger of 
hurting self or others; disorientation to time or place; or 
memory loss to the extent he was unable to remember the names of 
close relatives, his own occupation or his own name.  

The preponderance of the evidence is against an evaluation 
greater than 50 percent; there is no benefit of the doubt to be 
resolved; and an evaluation greater that 50 percent for major 
depression with psychotic features is not warranted.  

The assignment of different evaluations has been considered.  
However, the medical evidence does not support staged evaluations 
at any time during this appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular evaluation 
may be assigned which is commensurate with the Veteran's average 
earning capacity impairment due to the service-connected 
disabilities.  38 C.F.R. § 3.321(b)(1).  Here, though, the Board 
believes that the regular schedular standards applied in the 
current case adequately describe and provide for the Veteran's 
disability level.  The evidence does not show that the Veteran 
has required frequent hospitalization and treatment such to 
effect marked interference with employment, meaning above and 
beyond that contemplated by his current schedular ratings.  See 
38 C.F.R. § 4.1.  The Veteran has indicated that his psychiatric 
disability makes it difficulty for him to maintain employment, 
and that he has exhausted his leave due to his depressive 
symptoms.  VA examinations conducted in August 2004 and March 
2008 concur, showing that the effect of his service-connected 
major depression on his employment is moderate to severe.  In 
addition, the November 2007 neuropsychological test results 
reported in March 2008 recognized that both the psychiatric and 
cognitive disabilities had a detrimental impact on his 
employability.  However, the Veteran testified, and the record 
shows, he has been and remains employed, albeit with difficulty.  
Moreover, the Veteran is evaluated at 50 percent disabled due to 
his service-connected psychiatric disability.  The schedular 
criteria at 50 percent envisions occupational and social 
impairment with reduced reliability and productivity.  There is 
therefore no evidence of any unusual or exceptional circumstances 
that would take the Veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008) aff'd, Thun v. Shinseki, 572 F.3d 1366 
(2009).  


ORDER

An evaluation greater 50 percent for major depression with 
psychotic features is denied.


REMAND

In his hearing before the undersigned Acting Veterans Law Judge, 
the Veteran and his witness testified that his HIV symptoms have 
worsened since his last VA examination in September 2008 and 
testified as to the type and severity of his symptoms.  In 
addition, VA and non-VA treatment records show that the Veteran 
has been diagnosed with other medical and psychiatric conditions 
which have been noted to be, at least in part, due to the 
service-connected HIV including a cognitive disorder diagnosed by 
neuropsychological testing completed in November 2007 and 
collitis diagnosed in March 2010.  These records further showed 
treatment for diarrhea with a 41 pound weight loss in nine weeks, 
and hospitalization for cellulitis in 2009.  

The U.S. Court of Appeals for Veterans Claims has held that when 
a Veteran alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Given the testimony of 
the Veteran and recent VA and non-VA treatment records suggesting 
that HIV symptoms have worsened, a current VA examination is 
warranted prior to adjudication of the claim for a higher initial 
evaluation for HIV.  See also 38 C.F.R. § 3.159(c)(4) (2010).

During his hearing, the Veteran and his witness testified that he 
had had difficulties with his employers as a result of his HIV 
and major depression symptoms, and that he had exhausted his 
leave due to his depression symptoms.  As described above, 
November 2007 neuropsychological test results reported in a March 
2008 addendum reflect that the Veteran is diagnosed with a 
cognitive disorder that the examiner found may be due to HIV-
related cognitive changes, longstanding psychiatric difficulties, 
or a combination of the two.  Both the cognitive disorder and the 
Veteran's psychiatric symptoms, the examiner observed, adversely 
impact the Veteran's employability.

It is noted that the Veteran is service-connected for both HIV 
and major depression with psychotic features.

The issue of entitlement to TDIU has therefore been raised.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once 
a veteran submits evidence of medical disability and additionally 
submits evidence of unemployability, VA must consider total 
rating for compensation based upon individual unemployability).  
The Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted. Id at 455.  Therefore, on remand, the RO 
readjudication of the Veteran's claim for a compensable 
evaluation for HIV should include the issue of TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should ask the Veteran to 
identify any and all VA and non-VA medical 
health care providers and facilities at 
which he received treatment for his HIV.  
After obtaining all necessary release of 
private treatment records, the RO/AMC 
should obtain all VA and non-VA treatment 
records of which VA has notice.

2.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examination to 
determine the nature and extent of his 
service-connected HIV.

The claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  The 
examiner should identify all current 
manifestations of the Veteran's HIV and the 
manifestations of any other disorders 
present during the period of this claim 
that the examiner believes are 
etiologically related to the Veteran's HIV.

3.  The RO or AMC should also schedule the 
Veteran for VA examination to determine the 
degree of social and industrial impairment 
resulting from the HIV and any other 
disorders present during the period of this 
claim that the examiner believes are 
etiologically related to the Veteran's HIV 
and his service-connected major depression 
with psychotic features.  This should 
include a discussion of the impact, if any, 
that the Veteran's HIV and service-
connected major depression affects his 
ability to obtain and maintain gainful 
employment.  

The rationale for all opinions expressed 
should also be provided.

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for entitlement to a compensable 
evaluation for HIV, and to entitlement to 
TDIU, with application of all appropriate 
laws and regulations, including 
consideration of lay statements, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the benefits sought are not granted in 
full, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  Thereafter, 
the appeal must be returned to the Board 
for appellate review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


